The opinion of the Court was delivered by
Mr. Justice Colcocic.
When a negotiable note is endorsed in the course of trade, it assumes the character of a bill of exchange, and the holder is bound to demand the payment when due; and in case of failure or neglect to pay, he is bound to give notice thereof to the endorser at as early a period as possible. Here the parties all lived in the same neighbourhood, and it appeared that the notice might have been given in a few days, hut the plaintiff failed to do so, and sued the makers, *194fr°m whom he could not recover the money 5 from which it is clear he has not used that dili- „ gence which the law requires, and is, therefore, not entitled to recover. The case of James Kilpatrick vs. Smith Heation, decided in this Court on 4th December, 1812, shows that notice is indispensably necessary. Motion dismissed.
Grimké, Bay, Nott, and Johnson, J. concurred.